MONMOUTH REAL ESTATE INVESTMENT CORP.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT EFFECTIVE OCTOBER 1, 2016

BY AND BETWEEN: MONMOUTH REAL ESTATE INVESTMENT CORP.

a Maryland Corporation ("Corporation")

AND: Michael P. Landy ("Employee")

BACKGROUND

WHEREAS, Employee and the Corporation are parties to an Employment Agreement,
effective October 1, 2013 through September 30, 2016 ("Prior Employment
Agreement");

WHEREAS, Employee and the Corporation now desire to amend and restate the Prior
Employment Agreement in its entirety, effective as of October 1, 2016; and

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged by the
parties hereto, the Corporation and Employee agree as follows:

TERMS

1. Term of Employment.

Corporation agrees to employ Employee and Employee agrees to be employed in the
capacity of President and Chief Executive Officer for a term of five (5) years,
effective October 1, 2016 ("Effective Date") and terminating on the five (5)
year anniversary of the Effective Date; provided, however, that this Agreement
will be renewed automatically on and as of the first (1st) day of each calendar
quarter after the Effective Date (i.e., each January 1, April 1, July 1, and
October 1) for a period of five (5) years commencing on the date of the
automatic renewal, unless Employee's employment is earlier terminated in
accordance with the provisions of Section 12 of this Agreement. The period
during which Employee is employed with the Corporation under this Agreement,
including all renewal periods, is referred to as the "Term."

2. Time and Efforts.

Employee shall diligently and conscientiously devote his time and attention and
use his best efforts in the discharge of his duties as President and Chief
Executive Officer of the Corporation.

3. Board of Directors.

Employee should at all times discharge his duties in consultation with and under
the supervision of the Board of Directors of the Corporation. In the performance
of his duties, Employee shall make his principal office such place as both the
Board of Directors of the Corporation and the Employee from time to time agree.

4. Compensation.

a. Corporation shall pay to Employee as compensation for his services, a base
salary,
which shall be paid in such intervals as salaries are paid generally to other
executive officers of the
Corporation, as follows:

1.                                       For the fiscal year beginning October
1, 2016 and ending on September 30, 2017, the base salary shall be $750,000.

2.                   For the fiscal year beginning October 1, 2017 and ending on
September 30, 2018, the base salary shall be $787,500.

3.                   For the fiscal year beginning October 1, 2018 and ending on
September 30, 2019, the base salary shall be $826,875.

4.                   For the fiscal year beginning October 1, 2019 and ending on
September 30, 2020, the base salary shall be $868,219.

5.                   For the fiscal year beginning October 1, 2020 and ending on
September 30, 2021, the base salary shall be $911,623.

6.                   With respect to any fiscal year of the Term (including
renewal periods) which begins on or after October 1, 2021, the base salary shall
be set by the Compensation Committee, and approved by the Board of Directors,
provided that Employee's base salary for any calendar year of the Term shall not
result in a decrease in base salary as compared to the previous fiscal year of
the Term.

b. The Employee shall purchase and/or maintain a disability insurance policy,
whose
benefits shall commence 90 days after the date of disability. During the first
90 days following the
date of disability, Employee's salary will continue to be paid by the
Corporation. Thereafter, the
Employee will receive lost wages from the disability policy. This provision
applies to disability until
the time of termination in the event termination paragraph 12 applies.

5. Signing Bonus.

Effective upon the signing of this Agreement, Corporation shall pay to Employee
a signing bonus of $400,000 in recognition of the substantial progress that the
Company has made under his leadership.

6. Other Bonuses.

Bonuses shall be measured from the appropriate fiscal year-end audited financial
statements as approved by management.

 

A.Annual Equity Market Cap Growth:

1) 10% growth - $40,000; 2) 15% growth - $60,000; 3) 20% growth - $80,000

Growth must be over the benchmark amount which is based upon the closing share
price on the last day of the fiscal year and multiplied by the diluted shares
outstanding on that same day.

 

B.AFFO per Diluted Share Growth: to be paid each year over the 5 year term
provided the following growth rates are achieved:

1) 5% growth - $50,000; 2) 10% growth - $75,000; 3) 15% growth - $100,000; 4)
20% growth - $150,000

Growth must be over the benchmark amount which is the AFFO per diluted share
generated by the Company in fiscal 2015. Additionally, FFO must be equal to, or
in excess of, the common dividend for AFFO growth bonuses to be paid.

 

C.Dividend per Share Growth: to be paid each year over the 5 year term provided
the following growth rates are achieved: 1) 5% growth - $150,000; 2) 10% growth
- $200,000; 3) 15% growth - $250,000.

 

Growth must be over the benchmark amount which is the $0.64 per share dividend
rate in fiscal 2016.

7. Restricted Stock.

A. The restricted stock grants shall be made following fiscal year end, after
the compensation committee has had a reasonable amount of time to review the
audited fiscal year end financials.

Restricted Stock Grant potential of 25,000 shares per year

 

Criteria Amount of shares Evaluation metric Approved by BOD Achievement of any
of the individual goals (above) 50% = 12,500 shares Discretion of Compensation
Committee w/BOD Approval  

Discretion of

Compensation Committee w/BOD Approval

50% = 12,500 shares Based on overall performance of the Company (AFFO per share
growth, acquisitions, total return performance and any item the compensation
committee deems relevant)  

 

 

B. Subject to the exceptions set forth in Section 13 below, Employee must be
employed

on each of the above dates in order for the Stock Grant associated with that
date to vest as set forth herein.

8. Expenses.

Corporation will reimburse Employee for reasonable and necessary expenses
incurred by him in carrying out his duties under this Agreement. Employee shall
present to the Corporation from time to time an itemized account of such
expenses in such form as may be required by the Corporation.

9. Vacation.

Employee shall be entitled to take four (4) paid weeks' vacation per year and
the same holidays as provided for other members of the staff.

10. Pension.

Employee, at his option, may participate in the 401-K plan of UMH Properties,
Inc. according to its terms.

11. Life and Health Insurance Benefits.

A. Employee shall be entitled during the term of this Agreement to participate
in all
health insurance and group life insurance benefit plans providing benefits
generally applicable to the
employees of Monmouth Real Estate Investment Corp. as may be modified from time
to time.

B. Corporation shall directly pay up to $10,000 per year for the life insurance
policies
owned by the Michael Landy Life Insurance Trust.

12. Termination.

If Employee's employment with the Corporation is terminated either by the
Corporation or by the Employee, voluntarily or involuntarily, without regard to
the reason, including termination for cause or due to the death of the Employee,
Employee (or his estate) shall be entitled to the base salary plus the base
target bonuses due under this Agreement for the remaining Term of this Agreement
(inclusive of any renewals), paid as regular payroll over the remaining Term.
The amounts due under this Section shall not be reduced by any amounts paid to
Employee under any policy or plan of insurance, including but not limited to
unemployment, disability, or life.

13. Change of Control.

A. The term "Change of Control" under this Agreement shall mean (i) a sale of

substantially all of the assets of the Corporation, not in the ordinary course,
to an unaffiliated third party; or (ii) the transfer, in one transaction or a
series of transactions, to an unaffiliated third party of outstanding shares of
capital stock of the Corporation representing a majority of the then outstanding
voting capital stock of the Corporation; or (iii) a majority of the members of
the Board of Directors ceasing to be composed of individuals who either were
members of the Board immediately following

 

 

the 2014 Annual Meeting of Shareholders of the Corporation, or whose election to
the Board was approved by a majority of such incumbent directors or their
approved successors, (iv) a merger or consolidation of the Corporation having
the same effect as item (i), (ii) or (iii) above, or (iv) any other event of a
nature that would be required to be reported as a change of control in item 5.01
of Form 8-K under the Securities Exchange Act of 1934, as amended (or any
successor provision thereto).

B. In the event of a Change of Control during the Term of this Agreement:

1.                                                         on the date of such
Change of Control, this Agreement shall automatically renew so that the
expiration date will be five years from the date of the Change of Control;

2.                            additionally or alternatively, Employee shall have
the continuing right to terminate this Employment Agreement which shall entitle
him to receive compensation in accordance with Section 12 above. If Employee
exercises the right to terminate this Employment Agreement within ninety (90)
days of the date of the Change of Control, Employee shall be entitled to
receive, for the remaining Term, his base salary, as well as any Bonuses and
Restricted Stock grants he would have received under this Agreement had he
remained employed for the remainder of the Term.

C. In addition to any other compensation afforded herein, provided that Employee
is
actively employed by the Corporation as of the consummation of a Change of
Control, Employee
shall be entitled to a transaction bonus consistent with the terms of the
Corporation's Executive
Management Transaction Bonus Plan, which Plan shall be approved by the
Corporation's
Compensation Committee. Receipt of a transaction bonus shall not prejudice any
other rights
Employee may have under this Section.

D. The amounts due under this Section shall not be reduced by any amounts paid
to
Employee under any policy or plan of insurance, including but not limited to
unemployment,
disability, or life.

E. Any combination of MONMOUTH REAL ESTATE INVESTMENT
CORPORATION and UMH PROPERTIES, INC. shall not be considered a Change of Control
under
this Section.

14. Indemnification and Attorneys' Fees.

The Corporation agrees to indemnify the Employee from any and all lawsuits filed
directly against the Employee by a third party in his capacity as Employee
and/or Director of the Corporation. The Corporation will pay all attorneys' fees
and costs to defend the Employee from any such lawsuits.

15. Notices.

All notices required or permitted to be given under this Agreement shall be
given by certified mail, return receipt requested, to the parties at the
following addresses or such other addresses as either may designate in writing
to the other party:

Corporation: Monmouth Real Estate Investment Corp.. Juniper Business Plaza 3499
Route 9N, Suite 3D Freehold, NJ 07728

 

 

Employee:

Michael P. Landy

(address on file)

16. Governing Law.

This agreement shall be construed and governed in accordance with the laws of
the State of New Jersey.

17. Entire Contract.

This Agreement constitutes the entire understanding and agreement between the
Corporation and Employee with regard to all matters herein. There are no other
agreements, conditions or representations, oral or written, express or implied,
with regard thereto. This agreement may be amended only in writing signed by
both parties hereto.

18. Modification and Waiver.

No provision of this Employment Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Employee and such officer as may be specifically designated by the Board of
Directors of the Corporation. No waiver by either party hereto at any time of
any breach by the other party hereof, or compliance with, any condition or
provision of this Employment Agreement to be performed by such other party shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time.

19. Successors.

This Agreement shall be binding on the Corporation and any successor to any of
its businesses or assets. This Agreement shall inure to the benefit of and be
enforceable by Employee's personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

20. Severability.

The invalidity or unenforceability of any provision of this Agreement, whether
in whole or in part, shall not in any way affect the validity and/or
enforceability of any other provisions herein contained. Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity of unenforceability.

21. Headings.

Headings used in this Employment Agreement are for convenience only and shall
not be used to interpret its provisions.

22. Certain Possible Changes to Distributions.

Notwithstanding any provisions of this Agreement to the contrary, the
commencement of distributions determined by reference to a termination of
employment shall be delayed by six months after termination, if (i) at the
applicable time, the Corporation or any entity in its controlled group has any
stock which is publicly traded on an established securities market and (ii) in
the view of the Corporation such delay is necessary or advisable to avoid the
imposition of the 20% tax under Section 409A of the Code (taking into account
any applicable regulations and other formal guidance provided

 

 

by the Internal Revenue Service). Any amounts delayed under the foregoing
sentence shall be paid with the first permissible installment. Notwithstanding
any other provision of this Agreement to the contrary, and in addition to (and
not in substitution for) the two preceding sentences, the Board retains the
power and discretion to revise, amend, modify, reform, administer, interpret or
construe this Agreement at any time in whole or in part, to the extent it deems
necessary or advisable to enable Employee to avoid any acceleration of taxation
(or the imposition of any additional tax or interest payments on delayed
payments of tax) under Section 409A of the Code (taking into account any
applicable regulations and other formal guidance provided by the Internal
Revenue Service).

 

 

IN WITNESS WHEREOF, Corporation has by its appropriate officers signed and
affixed its seal and Employee has signed and sealed this Agreement.

 

 

 

Signature Page Follows

 

 

 

 

MONMOUTH REAL ESTATE INVESTMENT CORPORATION

 

 

 

By: /s/ Steven Wolgin

STEVEN WOLGIN

Chairperson, Compensation Committee

 



(SEAL)

 

 

By: /s/ Michael P. Landy

MICHAEL P. LANDY

Employee

 

 

 

Dated: January 11, 2016

 

 

